DETAILED ACTION
	This Office Action, based on application 16/736,272 filed 7 January 2020, is filed in response to applicant’s amendment and remarks filed 27 October 2021.  Claims 1-4, 6-15, 17-23, and 25 have been fully considered below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 November 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, filed 27 October 2021 in response to the Office Action mailed 26 August 2021, have been fully considered below.
	Claim Rejections under 35 U.S.C. § 103
The applicant traverses the prior art rejection to the independent claims alleging cited prior art fails to disclose the new limitations incorporated into the claims.  At Page 15, 2nd ¶ the applicant alleges that while IINUMA discloses maintaining a cache management table and an access count for items in the cache, IINUMA provides no teaching that the cache management table entry for a file in cache includes parameters predefined before the initialization indicating how to process the data structures after initialization.  In response, the Office maintains IINUMA’s teaching of access counts for items in cache (¶[0032] – cache management table 111 may store property information concerning each file including access count from a user); (¶[0015] – when there is no space for storing a requested file in memory, the file having the least access count among the files in the memory is ejected).   Furthermore, while IINUMA may not explicitly recite the parameters are ‘predefined before initialization’, the Office maintains prior art provides an obviousness teaching of the limitation provided the rationale in the instant rejection.  At Page 15, 4th and 5th ¶, the applicant alleges that while LOH indicates a variable to prevent evicting a cache block, LOH does not mention that its variables are indicated in data structure information that is predefined before initialization, have a file name or object name, and are data structures having configuration information generated by an operating system.  In response, the Office respectfully notes the rejection of record does not rely on LOH for disclosing the features that the applicant alleges is deficient in LOH’s teachings.  The Office reminds the applicant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 November 2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 2 of copending Application No. 16/736,321 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is anticipated by the claim in the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application 16/736,321
Claim 2
Instant Application
Claim 1
A computer program product for managing data in a plurality of memory 2devices in a computing system, the computer program product comprising a computer 3readable storage medium having computer readable program code embodied therein that 4when executed performs operations, the operations comprising:
A computer program product for managing data in a plurality of memory 2devices, the computer program product comprising a computer readable storage medium 3having computer readable program code embodied therein that when executed performs 4operations, the operations comprising:
maintaining data structure instances for data structures generated during initialization that include parameters predefined before the initialization indicating how to process the data structures after initialization, 
wherein the operations further 2comprise: 3indicating a subset of data structures of the data structures as swappable, wherein 4only the data structures indicated as swappable are considered for moving to the second 5level memory device
10maintaining data structure information instance for data structures generated during system initialization that include parameters predefined before the system initialization indicating data structures as swappable that are expected to be updated less frequently than data structures that are expected to be updated most 6frequently of updated data structures, wherein data structures not indicated as swappable are 7maintained in a first level memory device and not moved to a second level memory 8device,12
wherein the data structure information instances indicate access counts for a plurality of data structures stored in a first level 6memory device;
maintaining access counts for the data structures stored in the first level memory 11device that are indicated as swappable 14
wherein the data structure information instances indicate access counts for a plurality of data structures stored in a first level 6memory device;
selecting data structures in the first level memory device having lowest of the access 13counts of the data structures, as indicated in data structure information instances for the determined data structures, that are swappable;  14
determining data structures in the first level memory device having lowest of the access 8counts as indicated in data structure information instances for the determined data structures; and
selecting data structures in the first level memory device having lowest of the access 13counts of the data structures, as indicated in data structure information instances for the determined data structures, that are swappable;  
9deleting the determined data structures from the first level memory device and 10 
removing the selected data structures from the first level memory device; and  
retaining copies of the deleted data structures in a second level memory device,
retaining the selected data structures in the second level memory device.
wherein the first 11level memory device has lower latency than the second level memory device.
wherein the first level memory device has lower latency than the second level 9memory device;
wherein the data structures are stored in at least one of the memory devices, are identified as having a file name or object name, and comprise having configuration information 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-15, 17-23, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Exemplary Claim 1 (and analogously independent claims 7, 12, 18, and 23) was amended to recite “maintaining data structure information instances for data structures generated during system initialization that include parameters predefined before the system initialization”.  Applicant’s remarks submitted 27 October 2021 indicate Figs 2, 3, and 10 and the written description at paragraphs 33, 39, 40, 43, and 67-69 provide support for the amended subject matter.   The Office fails to find support in the specification for the “predefined before the initialization” aspect of the subject matter as limited.   The original specification does not recite the terms “parameter” or “predefine”.  While Fig 2 and ¶[0039-during initialization and not necessarily before initialization as claimed.  As such, the Office maintains the recited limitation introduces new matter; removing “predefined before the initialization” would overcome the instant rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 7, 12, 13, 18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over IINUMA (US PGPub 2002/0032671) in further view of LOH et al (US PGPub 2014/0164711), MATTHEWS (US PGPub 2007/0038850), and RAJ (US Patent 8,954,718).

With respect to Claims 1, 12, and 23, IINUMA discloses a computer program product/system/method for managing data in a plurality of memory 2devices (Fig 1, Cache Memory 113 and External Storage 106), the computer program product comprising a computer readable storage medium 3having computer readable program code embodied therein that when executed performs 4operations, the operations comprising:  
maintaining data structure information instances for data structures (¶[0032] – cache management table 111 {a table entry analogous to a ‘data structure information instance’} may store property information concerning each file {‘data structure’}), wherein the first level memory device has lower latency than the second level 9memory device (¶[0002] – a file in external storage may be preserved in cache memory in order to speed up access to the file), wherein the data structures are stored in at least one of the memory devices, identified as having a file name or object name (¶[0031] – files may be stored in cache memory 113; ¶[0032] – cache management table 111 may store the name of each file preserved in cache memory).
maintaining access counts for the data structures stored in the first level memory 11device that are indicated as swappable (¶[0032] – cache management table 111 may store property information concerning each file including access count from a user); and 12selecting data structures in the first level memory device having a lowest of access 13counts of the data structures that are swappable (¶[0015] – when there is no space for storing a requested file in memory, the file having the least access count among the files in the memory is ejected {determining a file by comparing access counts among the files is analogous to the claimed ‘selecting’});
14removing the selected data structures from the first level memory device (¶[0015] – the file having the least access count among the files in the memory is ejected); and 
15retaining the selected data structures in the second level memory device (¶[0004-0005] – data blocks of a file may be ejected from cache memory to external storage {‘second level memory device’}).
IINUMA may not explicitly disclose maintaining data structure information instances for data structures generated during system initialization that include parameters predefined before the system initialization indicating data structures as swappable that are expected to be updated less frequently than data structures that are expected to be updated most 6frequently of updated data structures, wherein data structures not indicated as swappable are 7maintained in a first level memory device and 
However, LOH discloses indicating data structures as swappable that are expected to be updated less frequently than data structures that are expected to be updated most 6frequently of updated data structures (Section [0080-0081] – the cache management mechanism may be configured to set a variable {e.g. an entry in a ‘do-not-replace table’} to cache blocks subject to future access – data structures without the variable would be indicated as being ‘swappable’), wherein data structures not indicated as swappable are 7maintained in a first level memory device and not moved to a second level memory 8device (Section [0080-0081]  - blocks with a corresponding variable {e.g. an entry in a ‘do-not-replace table’} set by the cache management mechanism subjects the block from being evicted).
IINUMA and LOH are analogous art because they are from the same field of endeavor of data management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA and LOH before him or her, to modify the cache management policies of IINUMA to include non-evictable entries as taught by LOH.  A motivation for doing so would have been to anticipate future access to the block saving system performance of evicting and reloading the block into cache (¶[0080]).  Therefore, it would have been obvious to combine IINUMA and LOH to obtain the invention as specified in the instant claims.
IINUMA and LOH may not explicitly disclose maintaining data structure information instances for data structures generated during system initialization that include parameters predefined before the system initialization and wherein the data structures comprise configuration information for the computing system generated by an operating system.

IINUMA, LOH, and MATTHEWS are analogous art because they are from the same field of endeavor of cache management systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, LOH, and MATTHEWS before him or her, to modify the data structures of the combination of IINUMA and LOH to include modifying data structures in cache during a boot process as taught by MATTHEWS.  A motivation for doing so would have been to reduce the need for disk access during system initialization (Abstract).  Therefore, it would have been obvious to combine IINUMA, LOH, and MATTHEWS to obtain the invention as specified in the instant claims.
IINUMA, LOH, and MATTHEWS may not explicitly disclose wherein data structure information instances include parameters predefined before the system initialization and wherein the data structures comprise configuration information for the computing system generated by an operating system.
However, RAJ discloses wherein the data structures comprise configuration information for the computing system generated by an operating system (Fig 1D – block data structure 125; Col 7, Line 57 through Col 8, Line 20 – field 125A of a first segment 129 of the block data structure 125 may include a physical block number (PVBN) {‘configuration information’} maintained by the operating system).
IINUMA, LOH, MATTHEWS, and RAJ are analogous art because they are from the same field of endeavor of cache storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, LOH, MATTHEWS, and RAJ before him or her, to modify the data structures of the combination of IINUMA, LOH, and MATTHEWS to include configuration information as taught by RAJ.  A motivation for doing so would (Abstract).  Therefore, it would have been obvious to combine IINUMA, LOH, MATTHEWS, and RAJ to obtain the invention as specified in the instant claims.
The combination of IINUMA, LOH, MATTHEWS, and RAJ may not explicitly disclose wherein data structure information instances include parameters predefined before the initialization.
However, IINUMA states “when there is no space area in the cache, the file cache unit ejects the file whose access count is minimum” (¶[0042]) which at least suggests that the need to track access counts for files in order to invoke a cache eviction policy based on access counts was determined prior to using the cache.
As such, with the suggestions asserted by IINUMA, it would have been obvious to one or ordinary skill in the art prior to the effective filing date of the claimed invention to have taken into consideration IINUMA’s explicit teachings and suggestions to have been able to modify IINUMA’s explicit teachings such that access counts of a file were predefined to be tracked before initialization of the file in cache with a reasonable expectation of success.  A motivation for doing so is execute cache management such that doing so may improve the cache hit ratio realizing speedup of file access (¶[0013]).

With respect to Claims 17 and 18, IINUMA discloses a computer program product/system for managing data in a plurality of memory 2devices (Fig 1, Cache Memory 113 and External Storage 106), the computer program product comprising a computer readable storage medium 3having computer readable program code embodied therein that when executed performs 4operations, the operations comprising:  
5 wherein the first level memory device has lower latency than the second level 9memory device (¶ [0002] – a file in external storage may be preserved in cache memory in order to speed up access to the file), wherein the data structures are stored in at least one of the memory devices and identified as having a file name or object name (¶ [0031] – files may be stored in cache memory 113; ¶ [0032] – cache management table 111 may store the name of each file preserved in cache memory);
maintaining access counts in data structure information instances for the data structures stored in the first level memory 11device that are indicated as swappable (¶ [0032] – cache management table 111 may store property information concerning each file including access count from a user); 10 
12in response to accessing a data structure in the second level memory device and 13not the first level memory device, copying the accessed data structure from the second level memory device to the first level memory device (¶ [0037] – when the desired is not cached, the file cache unit calls the disk access unit and requests the reading of the concerned desired file and transfers it to the file cache unit; ¶ [0039] – the file cache unit writes the concerned desired file read from the external storage into the cache memory); and
using an access count of the accessed data structure to determine whether the 16accessed data structure is retained in both the first level memory device and the second 17level memory device (¶ [0015] – the file having the least access count among the files in the memory is ejected; as such, files having access counts greater than the least access count among the files in memory are retained in memory).
IINUMA may not explicitly disclose maintaining data structure information instances for data structures generated during system initialization that include parameters predefined before the system initialization indicating data structures as swappable that are expected to be updated less frequently than data structures that are expected to be updated most 6frequently of updated data structures, wherein data structures not indicated as swappable are 7maintained in a first level memory device and 
However, LOH discloses indicating data structures as swappable that are expected to be updated less frequently than data structures that are expected to be updated most 6frequently of updated data structures (¶ [0080-0081] – the cache management mechanism may be configured to set a variable {e.g. an entry in a ‘do-not-replace table’} to cache blocks subject to future access – data structures without the variable would be indicated as being ‘swappable’), wherein data structures not indicated as swappable are 7maintained in a first level memory device and not moved to a second level memory 8device (¶ [0080-0081]  - blocks with a corresponding variable {e.g. an entry in a ‘do-not-replace table’} set by the cache management mechanism subjects the block from being evicted).
IINUMA and LOH are analogous art because they are from the same field of endeavor of data management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA and LOH before him or her, to modify the cache management policies of IINUMA to include non-evictable entries as taught by LOH.  A motivation for doing so would have been to anticipate future access to the block saving system performance of evicting and reloading the block into cache (¶ [0080]).  Therefore, it would have been obvious to combine IINUMA and LOH to obtain the invention as specified in the instant claims.
The combination of IINUMA and LOH may not explicitly disclose maintaining data structure information instances for data structures generated during system initialization that include parameters predefined before the system initialization and wherein the data structures comprise configuration information for the computing system generated by an operating system.

IINUMA, LOH, and MATTHEWS are analogous art because they are from the same field of endeavor of cache management systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, LOH, and MATTHEWS before him or her, to modify the data structures of the combination of IINUMA and LOH to include modifying data structures in cache during a boot process as taught by MATTHEWS.  A motivation for doing so would have been to reduce the need for disk access during system initialization (Abstract).  Therefore, it would have been obvious to combine IINUMA, LOH, and MATTHEWS to obtain the invention as specified in the instant claims.
IINUMA, LOH, and MATTHEWS may not explicitly disclose wherein data structure information instances include parameters predefined before the system initialization and wherein the data structures comprise configuration information for the computing system generated by an operating system.
However, RAJ discloses wherein the data structures comprise configuration information for the computing system generated by an operating system (Fig 1D – block data structure 125; Col 7, Line 57 through Col 8, Line 20 – field 125A of a first segment 129 of the block data structure 125 may include a physical block number (PVBN) {‘configuration information’} maintained by the operating system).
IINUMA, LOH, MATTHEWS, and RAJ are analogous art because they are from the same field of endeavor of cache storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, LOH, MATTHEWS, and RAJ before him or her, to modify the data structures of the combination of IINUMA, LOH, and MATTHEWS to include configuration information as taught by RAJ.  A motivation for doing so would (Abstract).  Therefore, it would have been obvious to combine IINUMA, LOH, MATTHEWS, and RAJ to obtain the invention as specified in the instant claims.
IINUMA, LOH, MATTHEWS, and RAJ may not explicitly disclose wherein data structure information instances include parameters predefined before the initialization.
However, IINUMA states “when there is no space area in the cache, the file cache unit ejects the file whose access count is minimum” which at least suggests that the need to track access counts for files in order to invoke a cache eviction policy based on access counts was determined prior to using the cache.
As such, with the suggestions asserted by IINUMA, it would have been obvious to one or ordinary skill in the art prior to the effective filing date of the claimed invention to have taken into consideration IINUMA’s explicit teachings and suggestions to have been able to modify IINUMA’s explicit teachings such that access counts of a file were predefined to be tracked before initialization of the file in cache with a reasonable expectation of success.  A motivation for doing so is execute cache management such that doing so may improve the cache hit ratio realizing speedup of file access (¶[0013]).

With respect to Claims 12 and 13, the combination of IINUMA, LOH, MATTHEWS, and RAJ disclose the computer program product/system of each respective parent claim.  
IINUMA further discloses wherein the operations further 2comprise: 3for the selected data structures that are already in the second level memory device, 4deleting the data structures from the first level memory device (¶[0015] – the file having the least access count among the files in the memory is ejected) and retain in the second 5level memory device (¶[0004-0005] – data blocks of a file may be ejected from cache memory to external storage {‘second level memory device’}).
(¶ [0072] – evicted cache blocks may be written to a next lower level of cache).  

Claims 3, 6, 9-11, 14, 17, 20-22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over IINUMA in further view of LOH, MATTHEWS, RAJ, and OLDERISSEN (US PGPub 2019/0370177).

With respect to Claims 13 and 14, the combination of IINUMA, LOH, MATTHEWS, and RAJ disclose the computer program product/system of each respective parent claim.
IINUMA further discloses removing the selected second set of data structures from the first level memory 12device (¶[0015] – the file having the least access count among the files in the memory is ejected); and 13retaining the selected second set of data structures in the second level memory 14device (¶[0004-0005] – data blocks of a file may be ejected from cache memory to external storage {‘second level memory device’}).
IINUMA, LOH, MATTHEWS, and RAJ may not explicitly disclose wherein the access counts 2maintained for the data structures include a read access count and 3an update access count, wherein the selecting data structures having the lowest of the access counts comprises: determining data structures in the first level memory device having a lowest of update access 6counts, wherein the selected data structures comprise a selected first set of data structures 7having the lowest of the update access counts;  8selecting a second set of data structures in the first level memory device having a 9lowest of read access counts after removing the selected first set of data structures from the first 10level memory device.  
(¶ [0037] – read and write counters may be associated with a particular page), wherein the selecting data structures having the lowest of the access counts comprises:  27Docket Number: P201906010US01 Firm No. 0018.0907 5determining data structures in the first level memory device having a lowest of update access 6counts, wherein the selected data structures comprise a selected first set of data structures 7having the lowest of the update access counts (¶ [0072] – pages with the lowest access count are identified for eviction);  8selecting a second set of data structures in the first level memory device having 9lowest read counts after removing the selected first set of data structures from the first 10level memory device (¶ [0072] – pages with the lowest access count are identified for eviction).
IINUMA, LOH, MATTHEWS, RAJ, and OLDERDISSEN are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, LOH, MATTHEWS, RAJ, and OLDERDISSEN before him or her, to modify the eviction policy of the combination of IINUMA, LOH, MATTHEWS, and RAJ to include evictions based on read and write access counts as taught by OLDERDISSEN.  A motivation for doing so would have been to refine the eviction policy to be based an indication of the frequency and timing of a particular type of access to a particular page of memory (¶[0037]).  Therefore, it would have been obvious to combine IINUMA, LOH, MATTHEWS, RAJ, and OLDERDISSEN to obtain the invention as specified in the instant claims.

With respect to Claims 16, 17, and 25, the combination of IINUMA, LOH, MATTHEWS, and RAJ disclose computer program product/system/method of each respective parent claim.  
LOH further discloses wherein 7the second level memory device allows for a greater number of erase cycles than the third 8level memory device (¶ [0050] – when data is accessed by a processor core, the processor determines whether the data is available in main memory; if not, data may be retrieved from mass-storage device; ¶ [0048] – mass storage device may include a flash memory {a memory type that would have a fewer number of erase cycles than L2 cache RAM}).
IINUMA, LOH, MATTHEWS, and RAJ may not explicitly disclose wherein a first threshold is 2associated with the second level memory device and a second threshold is associated with 3a third level memory device, wherein the first threshold is greater than the second 4threshold, wherein the operations further comprise:  5copying determined data structures having counts below the second threshold to 6the third level memory device and deleting from the first level memory device, wherein the copying the determined data structures to the second 9level memory device and deleting from the first level memory device are performed for 10the determined data structures having counts between the first threshold and the second 11threshold, and wherein the determined data structures having counts above the first 12threshold remain in the first level memory device without being retained in one of the 13second and third level memory devices.  
However, OLDERDISSEN discloses wherein a first threshold is 2associated with the second level memory device and a second threshold is associated with 3a third level memory device, wherein the first threshold is greater than the second 4threshold (¶ [0081] – a page access count threshold may be applied to access counts to determine which pages, if any, are to be swapped to another memory in the multi-tiered memory system), wherein the operations further comprise:  5copying determined data structures having counts below the second threshold to 6the third level memory device and deleting from the first level memory device (¶ [0072] – pages with the lowest access count are identified for eviction), wherein the copying the determined data structures to the second 9level memory device and deleting from the first level memory device are performed for 10the determined data structures having counts between the first threshold and the second 11threshold, and wherein the determined data structures having counts above the first 12threshold remain in the first level memory device without being retained in one of the 13second and third level memory devices  (¶ [0081] – a page access count threshold may be applied to access counts to determine which pages, if any, are to be swapped to another memory in the multi-tiered memory system).
IINUMA, LOH, MATTHEWS, RAJ, and OLDERDISSEN are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, LOH, MATTHEWS, RAJ, and OLDERDISSEN before him or her, to modify the cache structure of the combination of IINUMA, LOH, MATTHEWS, and RAJ to include multiple tiers as taught by OLDERDISSEN.  A motivation for doing so would have been to refine caching of data over multiple tiers of memory devices that have respective performance-cost tradeoff characteristics (¶[0003]).  Therefore, it would have been obvious to combine IINUMA, LOH, MATTHEWS, RAJ, and OLDERDISSEN to obtain the invention as specified in the instant claims.

With respect to Claims 19 and 20, the combination of IINUMA, LOH, MATTHEWS, and RAJ disclose the computer program product/system of each respective parent claim.
IINUMA, LOH, MATTHEWS, and RAJ may not explicitly disclose wherein the using the access count of the accessed data structure further 2comprises:  3incrementing the access count for the accessed data structure; 4determining whether the access count for the accessed data structure exceeds a threshold; 5and 6removing the accessed data structure from the second level memory device in response to 7the access count exceeding the threshold, wherein the data structure is retained in the second 8level memory device in response to the access count not exceeding the threshold.  
However, OLDERDISSEN discloses wherein the using the access count of the accessed data structure further comprises: incrementing the access count for the accessed data structure (¶ [0037] – read counters are incremented each time a page is read; write counters are incremented each time a page is written); 4determining whether the access count for the accessed data structure exceeds a (¶ [0081] – a page access count threshold may be applied to access counts to determine which pages, if any, are to be swapped to another memory in the multi-tiered memory system).  
IINUMA, LOH, MATTHEWS, RAJ, and OLDERDISSEN are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, LOH, MATTHEWS, RAJ, and OLDERDISSEN before him or her, to modify the cache structure of the combination of IINUMA, LOH, MATTHEWS, and RAJ to include multiple tiers as taught by OLDERDISSEN.  A motivation for doing so would have been to refine caching of data over multiple tiers of memory devices that have respective performance-cost tradeoff characteristics (¶[0003]).  Therefore, it would have been obvious to combine IINUMA, LOH, MATTHEWS, RAJ, and OLDERDISSEN to obtain the invention as specified in the instant claims.

With respect to Claim 110 and 21, the combination of IINUMA, LOH, MATTHEWS, and RAJ disclose the computer program product/system of each respective parent claim.
LOH further discloses wherein the access to the data 2structure comprises an update to the data structure, wherein the operations further 3comprise:  4in response to the accessed data structure in a third level memory device and not 5the first level memory device, copying the accessed data structure from the third level 6memory device to the first level memory device, wherein the second level memory 7device allows for a greater number of erase cycles than the third level memory device (Section [0050] – when data is accessed by a processor core, the processor determines whether the data is available in main memory; if not, data may be retrieved from mass-storage device; Section [0048] – mass storage device may include a flash memory {a memory type that would have a fewer number of erase cycles than L2 cache RAM});  
IINUMA, LOH, MATTHEWS, and RAJ may not explicitly disclose 8removing a copy of the updated data structure from the third level memory device 9in response to there being a copy of the updated data structure in the third level memory 10device and an access count for the updated data structure is between a first threshold and a second threshold, wherein the first threshold is greater than the second threshold; and  30Docket Number: P201906010US01 Firm No. 0018.0907 12removing a copy of the updated data structure from the second level memory 13device in response to there being a copy of the updated data structure in the second level 14memory device and the access count for the updated data structure is above the second 15threshold. 
However, OLDERDISSEN discloses removing a copy of the updated data structure from the third level memory device 9in response to there being a copy of the updated data structure in the third level memory 10device and an access count for the updated data structure is between a first threshold and a second threshold, wherein the first threshold is greater than the second threshold (¶ [0081] – a page access count threshold may be applied to access counts to determine which pages, if any, are to be swapped to another memory in the multi-tiered memory system); and 30Docket Number: P201906010US01Firm No. 0018.090712removing a copy of the updated data structure from the second level memory 13device in response to there being a copy of the updated data structure in the second level 14memory device and the access count for the updated data structure is above the second 15threshold (¶ [0081] – a page access count threshold may be applied to access counts to determine which pages, if any, are to be swapped to another memory in the multi-tiered memory system). 
IINUMA, LOH, MATTHEWS, RAJ, and OLDERDISSEN are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, LOH, MATTHEWS, RAJ, and OLDERDISSEN before him or her, to modify the cache structure of (¶[0003]).  Therefore, it would have been obvious to combine IINUMA, LOH, MATTHEWS, RAJ, and OLDERDISSEN to obtain the invention as specified in the instant claims.

With respect to Claim 111 and 22, the combination of IINUMA, LOH, MATTHEWS, RAJ, and OLDERDISSEN disclose the computer program product/system of each respective parent claim.
The current combination of IINUMA, LOH, MATTHEWS, RAJ, and OLDERDISSEN, as per each respective parent claim, may not explicitly disclose wherein the operations further 2comprise:  3copying the updated data structure to the second level memory device in response 4to there being a copy of the updated data structure in the third level memory device and 5the access count for the updated data structure is between the first threshold and the 6second threshold.  
However, OLDERDISSEN also discloses wherein the operations further 2comprise:  3copying the updated data structure to the second level memory device in response 4to there being a copy of the updated data structure in the third level memory device and 5the access count for the updated data structure is between the first threshold and the 6second threshold  (¶ [0081] – a page access count threshold may be applied to access counts to determine which pages, if any, are to be swapped to another memory in the multi-tiered memory system).
IINUMA, LOH, MATTHEWS, RAJ, and OLDERDISSEN are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, LOH, MATTHEWS, RAJ, and OLDERDISSEN before him or her, to modify the cache structure of the current combination of IINUMA, LOH, MATTHEWS, RAJ, and OLDERDISSEN to include multiple tiers (¶[0003]).  Therefore, it would have been obvious to combine IINUMA, LOH, MATTHEWS, RAJ, and OLDERDISSEN to obtain the invention as specified in the instant claims.

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over IINUMA in further view of LOH, MATTHEWS, RAJ, OLDERDISSEN, and WU et al (US PGPub 2017/0075812).

With respect to Claims 14 and 15, the combination of IINUMA, LOH, MATTHEWS, RAJ, and OLDERISSEN disclose the computer program product/system of each respective parent claim.
IINUMA, LOH, MATTHEWS, RAJ, and OLDERDISSEN may not explicitly disclose wherein the operations further 2comprise:  3first determining whether available space in the first level memory device falls 4below a low space threshold, wherein the determining the selected first set of data 5structures having the lowest of the update access counts is performed in response to determining that 6the available space in the first level memory device falls below the low space threshold;  7and 8second determining whether available space in the first level memory device falls 9below the low space threshold after removing the selected first set of data structures from 10the first level memory device, wherein the second set of data structures is selected in 11response to the second determining whether available space in the first level memory 12device falls below the low space threshold.
However, WU discloses wherein the operations further 2comprise:  3first determining whether available space in the first level memory device falls 4below a low space threshold, wherein the determining the selected first set of data 5structures having the lowest of the update access counts is performed in response to determining that 6the available space in the first level memory device falls below the low space threshold (Section [0038] – when the write buffer {‘first level memory device’} reaches a reference threshold value, a module is configured to evict data from the write buffer to maintain the size of the write buffer below the threshold value);  7and 8second determining whether available space in the first level memory device falls 9below the low space threshold after removing the selected first set of data structures from 10the first level memory device, wherein the second set of data structures is selected in 11response to the second determining whether available space in the first level memory 12device falls below the low space threshold (Section [0065] – data may be evicted from the read cache {‘first level memory device’} in response to a size of an unused region being less than a threshold value).  
IINUMA, LOH, MATTHEWS, RAJ, OLDERDISSEN, and WU are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, LOH, MATTHEWS, RAJ, OLDERISSEN, and WU before him or her, to modify the eviction policies of the combination of IINUMA, LOH, MATTHEWS, RAJ, and OLDERDISSEN to include evicting data from memory based on the capacity of the memory as taught by WU.  A motivation for doing so would have been to provide a cache eviction policy a way to determine when to evict data (Section [0038]).  Therefore, it would have been obvious to combine IINUMA, LOH, MATTHEWS, RAJ, OLDERISSEN, and WU to obtain the invention as specified in the instant claims.

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over IINUMA in further view of LOH, MATTHEWS, RAJ, and KARIPPARA et al (US PGPub 2017/0004090).

With respect to Claim 18 and 19, the combination of IINUMA, LOH, MATTHEWS, and RAJ disclose the computer program product/system of each respective parent claim.

However, KARIPPARA discloses wherein the operations further 2comprise:  3updating copies of the data structure in the first level memory device and the 4second level memory device in response to the accessing the data structure comprising an 5update to the data structure (Section [0038] – cache policies may include a write-through mode, where when data is written to cache, data is also writes the same data to secondary storage).
IINUMA, LOH, MATTHEWS, RAJ, and KARIPPARA are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, LOH, MATTHEWS, RAJ, and KARIPPARA before him or her, to modify the cache policies of the combination of IINUMA, LOH, MATTHEWS, and RAJ to include write-through mode as taught by KARIPPARA.  A motivation for doing so would have been to perform a preparatory operation prior to the data being evicted from cache enabling the system to not need to track whether data is ‘dirty’ or ‘clean (Section [0038]).  Therefore, it would have been obvious to combine IINUMA, LOH, MATTHEWS, RAJ, and KARIPPARA to obtain the invention as specified in the instant claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure teach similar cache management parameters for processing data by an operating system.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137